COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS

                                              §
 JOHN D. HAMRICK,                                            No. 08-16-00244-CR
                                              §
                            Appellant,                          Appeal from the
                                              §
 v.                                                       County Court at Law No. 2
                                              §
                                                             of Bell County, Texas
 THE STATE OF TEXAS,                          §
                                                               (TC# 2C13-2833)
                           State.             §



                                         ORDER

       The Court GRANTS the Court Reporter’s third request for an extension of time within

which to file the Reporter’s Record until January 13, 2017. NO FURTHER REQUESTS

FOR EXTENSION OF TIME TO FILE THE REPORTER’S RECORD WILL BE

CONSIDERED BY THIS COURT.

       It is further ORDERED that Terry Johnston, Court Reporter for the County Court at Law

No. 2, for Bell County, Texas, prepare the Reporter’s Record for the above styled and numbered

cause, and forward the same to this Court on or before January 13, 2017.

       IT IS SO ORDERED this 22nd day of December, 2016.



                                                   PER CURIAM

Before McClure, C.J., Rodriguez, and Hughes, JJ.